DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 1, 5, 10, 11, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	The following terms/limitations render the claim(s) indefinite: 
(1) “a communication frame” (claim 1, line 8); it is unclear if this is a reference to the same term cited at line 6; for purposes of examination, the said term will be interpreted as either the same or different to that cited at line 6;
(2) “another relay device” (claim 5, line 7); it is unclear if this is a reference to the “first relay device” cited at line 1; for purposes of examination, the said term will be interpreted as either the same or different to that cited at line 1;
(3) “received communication frame” (claim 5, cited at line 11 and again at lines 12-13); it is unclear if this term should be plural – note “[multiple] signals each including a communication one or more of the received communication frames”;
(4) the above rationale(s) are applicable to claim 10;
(5) “a plurality of vehicle travel control units” and “a plurality of vehicle control units”; each of these terms is recited twice (claim 11, at lines 9, 12, 15, and 18, respectively); it is unclear if like terms are required to be different (i.e. a first plurality and a second plurality different from the first plurality); for purposes of examination, the said like terms will be interpreted as either the same or different.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0307836 (hereinafter “Ishigooka”), in view of U.S. Publication No. 2021/0021498 (hereinafter “Sugashima”).

Regarding claim 1: Ishigooka teaches a first relay device for installation at a vehicle, the first relay device comprising: a first memory; and a first processor coupled to the first memory (See, e.g., figures 1-2 and [0067]); the first processor being configured to: receive a communication frame transmitted from another relay device (See, e.g., [0073]; frames are sent between relaying devices).
Ishigooka teaches maintaining address information, as well as identifying a relay target bus indicated in the received frame (See, e.g., [0087]-[0090]). Ishigooka does not explicitly state: 
“based on first relay information, in which destination address information expressing a destination address of a communication frame and a relay target bus are associated with each other, and based on the destination address information included in the received communication frame, identify the relay target bus associated with the destination address information in the first relay information as a relay target bus of the received communication frame; and 


However, Sugashima teaches these features (See, e.g., figures 5, 8, and 12; [0043]-[0052] and [0064]-[0070]; note the comparison of received address/ID information with stored association information for anomaly detection; note also notification upon mismatch). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sugashima, such as the anomaly detection and notification functionality, within the system of Ishigooka, in order to prevent and/or mitigate data corruption.

10.	Claims 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigooka, in view of Sugashima, and in further view of U.S. Publication No. 2010/0131816 (hereinafter “Yamamoto”).

Regarding claim 2: Ishigooka modified by Sugashima substantially teaches the device as set forth above regarding claim 1. Ishigooka modified by Sugashima may teach or imply (by virtue, e.g., of iterative transmissions), but fails to explicitly state “wherein the first processor is configured to recover the first relay information, in a case in which the relay target bus of the received communication frame is not identified.” However, this feature is taught by Yamamoto (See, e.g., [0018]-[0121]; note recovery operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yamamoto, such as the error control and recovery functionality, within the system of Ishigooka modified by Sugashima, in order to reduce latency and/or promote valid transmission(s).
Regarding claim 5: Ishigooka teaches a second relay device connected to a first relay device so as to be capable of communicating therewith, the second relay device comprising: a second memory; and a second processor coupled to the second memory (See, e.g., figures 1-2 and [0067]); the second processor being configured to: receive respective signals each including a communication frame transmitted from another relay device (See, e.g., [0073]; frames are sent between relaying devices).
Ishigooka teaches maintaining address information, as well as identifying a relay target bus indicated in the received frame (See, e.g., [0087]-[0090]). Ishigooka does not explicitly state: 
“based on second relay information in which destination address information expressing a destination address of a communication frame and a relay target bus are associated with each other, and based on destination address information included in the received communication frame, identify the relay target bus associated with the destination address information in the second relay information as a relay target bus of the received communication frame.”

However, Sugashima teaches these features (See, e.g., figures 5, 8, and 12; [0043]-[0052] and [0064]-[0070]; note the comparison of received address/ID information with stored association information for anomaly detection; note also notification upon mismatch). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sugashima, such as the anomaly detection and notification functionality, within the system of Ishigooka, in order to prevent and/or mitigate data corruption.
Ishigooka modified by Sugashima may teach or imply (by virtue, e.g., of iterative transmissions), but fails to explicitly state “recover[ing] the second relay information in a case in which an anomaly notification signal output from the first relay device has been received.” However, this feature is taught by Yamamoto (See, e.g., [0018]-[0121]; note recovery operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yamamoto, such as the error control and recovery 

Regarding claim 6: Ishigooka modified by Sugashima and Yamamoto further teaches wherein the second processor is configured to recover the second relay information, in a case in which the anomaly notification signal has been received on a plurality of occasions (See, e.g., [0018]-[0121]; note basis on multiple occasions). The motivation for modification set forth above regarding claim 5 is applicable to claim 6.

Regarding claim 9: Ishigooka modified by Sugashima and Yamamoto further teaches wherein the second processor is configured to recover the second relay information when the anomaly notification signal has been received on a plurality of occasions, in a case in which a number of relay devices connected to the second relay device is greater than a number of relay devices connected to the first relay device (See, e.g., Yamamoto [0018]-[0121]; note recovery operation; note also the explanation set forth above reading claim 5). The motivation for modification set forth above regarding claim 5 is applicable to claim 9.

Regarding claim 10: Ishigooka modified by Sugashima and Yamamoto teach the relay system of claim 10 according to the rationale(s) set forth above regarding claims 1 and 5, respectively.

11.	Claims 3, 4, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigooka, in view of Sugashima, in further view of Yamamoto, and in further view of either U.S. Publication No. 2018/0109622 (hereinafter “Galula”) or U.S. Publication No. 2016/0323287 (hereinafter “Kishikawa”).
Regarding claim 3: Ishigooka modified by Sugashima and Yamamoto substantially teaches the device as set forth above regarding claim 5, but fails to explicitly state wherein the first processor is configured to recover the first relay information, in a case in which a vehicle state is a predetermined state. However, this feature is taught by Galula (See, e.g., [0052], [0073], and [0073]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Galula, such as the state consideration and error control functionality, within the system of Ishigooka modified by Sugashima and Yamamoto, in order to account for dynamic vehicle operations.
Alternatively, the said feature is taught by Kishikawa (See, e.g., [0096] and [0101]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kishikawa, such as the state consideration and error control functionality, within the system of Ishigooka modified by Sugashima and Yamamoto, in order to account for dynamic vehicle operations.

Regarding claim 4: Ishigooka modified by Sugashima, Yamamoto, and either Galula or Kishikawa, further teaches wherein the first processor is configured to recover the first relay information when the vehicle state is a stationary state, in a case in which a stoppage of the first relay device is needed in order to recover the first relay information (See, e.g., Galula [0052], [0073], and [0073]; alternatively Kishikawa [0096] and [0101]). The motivations for modification set forth above regarding claim 3 are applicable to claim 4.

Regarding claim 7: Ishigooka modified by Sugashima and Yamamoto substantially teaches the device as set forth above regarding claim 5, but fails to explicitly state wherein the second processor is configured to recover the second relay information, in a case in which a vehicle state is a (See, e.g., [0052], [0073], and [0073]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Galula, such as the state consideration and error control functionality, within the system of Ishigooka modified by Sugashima and Yamamoto, in order to account for dynamic vehicle operations.
Alternatively, the said feature is taught by Kishikawa (See, e.g., [0096] and [0101]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kishikawa, such as the state consideration and error control functionality, within the system of Ishigooka modified by Sugashima and Yamamoto, in order to account for dynamic vehicle operations.

Regarding claim 8: Ishigooka modified by Sugashima, Yamamoto, and either Galula or Kishikawa, further teaches wherein the second processor is configured to recover the second relay information when the vehicle state is a stationary state, in a case in which a stoppage of the second relay device is needed in order to recover the second relay information (See, e.g., Galula [0052], [0073], and [0073]; alternatively Kishikawa [0096] and [0101]). The motivations for modification set forth above regarding claim 7 are applicable to claim 8.

Regarding claim 11: Ishigooka modified by Sugashima and Yamamoto further teaches “a plurality of the first relay devices […] and a plurality of the second relay devices […] wherein: a plurality of vehicle travel control units involved in vehicle travel are connected to a first specific relay device configured by a specific first relay device from among the plurality of first relay devices; a plurality of vehicle travel control units involved in vehicle travel are connected to a second specific relay device configured by a specific second relay device from among the plurality of second relay […] the second specific relay device recovers the second relay information, in a case in which the anomaly notification signal has been received from a relay device to which the communication frame was transmitted and the vehicle state is a stationary state; the first relay device that is different from the first specific relay device recovers the first relay information, in a case in which the relay target bus of the received communication frame is not identified; and the second relay device that is different from the second specific relay device recovers the second relay information, in a case in which the anomaly notification signal has been received from the relay device to which the communication frame was transmitted” (See the explanation(s) set forth above regarding claims 1 and 5. Note also: Ishigooka figure 1 and 33; Sugashima figure 1 and [0003]; Yamamoto figure 1; note the implementation of a plurality of specialized control units and relays.).
Ishigooka modified by Sugashima and Yamamoto does not explicitly state “…in which the first processor is configured to recover the first relay information, in a case in which the relay target bus of the received communication frame is not identified, the first processor is configured to recover the first relay information, in a case in which a vehicle state is a predetermined state… in which the second processor is configured to recover the second relay information, in a case in which a vehicle state is a predetermined state… [and] in a case in which the relay target bus of the received communication frame is not identified and the vehicle state is a stationary state.” However, these features are taught by Galula (See, e.g., [0052], [0073], and [0073]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate 
Alternatively, the said features are taught by Kishikawa (See, e.g., [0096] and [0101]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kishikawa, such as the state consideration and error control functionality, within the system of Ishigooka modified by Sugashima and Yamamoto, in order to account for dynamic vehicle operations.

Relevant Art
12.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476